In a separation action, defendant appeals from so much of an order of the Supreme Court, Westchester County, dated October 21, 1971, as (1) granted plaintiff's motion to reargue her prior motion for temporary alimony, etc., and (2) thereupon, by the second and third decretal paragraphs thereof, directed defendant, pendente lite, to furnish support to plaintiff and the three children of their marriage, “ such reasonable expenses as are necessary to maintain the home and the other reasonable expenses incidental to the support of his family,” etc., plus $40 per week for plaintiff's personal expenses. Order modified by striking therefrom the second and third decretal paragraphs and by substituting therefor a provision directing defendant, pendente lite, (1) to pay for the expenses in connection with the marital home, including mortgage interest and amortization, taxes, insurance, fuel and utilities, and (2) to pay plaintiff $175 per week for the support and maintenance of plaintiff and the children of the marriage. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the foregoing substitute provisions for the temporary support and maintenance of plaintiff and the children of the marriage, which include a specific amount to cover such expenses as food, clothing and medical care, will avoid the difficulties which may have arisen in connection with the implementation of the directions made by Special Term, which were too general in nature (see Weltz v. Weltz, 35 A D 2d 208; Manacher v. Manacher, 35 A D 2d 705). Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.